Mr. Chief Justice Alvey
delivered the opinion of the Court:
It may be very true that the car in which this accident occurred was in all respects entirely safe for the carriage of adult passengers. But the obligation of the defendant as a common carrier of passengers for hire requires more than that. It requires the carrier, by the exercise of the greatest care and precaution against the occurrence of accidents, to provide cars and appliances for the safe transportation of all conditions of people entitled to be carried. The old and the young are alike entitled to be carried safely. And while a car may be safe for an adult person, it may not be safe for the conveyance of children of tender years.
In the case of The Pennsylvania Company v. Roy, 102 U. S. 451, the rule is laid down by the Supreme Court of the United States with great clearness and emphasis, that governs in the case of an accident to a passenger while being *181carried by a common carrier. In that case it was held, that a carrier of passengers for hire is bound to observe the utmost caution, and is responsible to them for such injuries received in the course of their transportation as might have been avoided or guarded against by the exercise of extraordinary vigilance, aided by the highest skill. And that such caution and vigilance extend to all the appliances and means used by him in transporting them. lie must, therefore, provide cars or vehicles adequate, that is, sufficiently secure as to strength and other requisites, for their safe conveyance, and he is liable in damages if, by reason of the slightest negligence or fault in that regard, injury results to a passenger. In that case the doctrine laid down in the well known case of Stokes v. Saltonstall, 13 Pet. 181, was expressly reaffirmed, as it had been in the previous case of Railroad Co. v. Pollard, 22 Wall. 341.
Accidents sometimes are extraordinary in their character, and it is difficult to anticipate their occurrence; but if there be negligence or want of the proper degree of caution and prudence on the part of the carrier, the extraordinary nature of the accident will not excuse from liability. The very object of the strictness of the rule in requiring the highest degree of care and foresight to be exercised, is to avoid all possible accidents and injury. In this case, it was a matter of fact, as to whether the structure of the car was entirely safe for the transportation of infant children; and that was a question peculiarly within the province of the jury. The court could not have undertaken to decide the question, and declare that the structure of the car was safe, and such as it ought to have been, notwithstanding the occurrence of the accident, in connection with the other proof in the case.
It is urged, however, that the mother did not take sufficient care of her child, and that it was owing to her permission to change his seat that the accident occurred. But we cannot perceive that there was any such neglect or want *182of care on the part of the mother, as would deprive the child of his right to recover for the injuries suffered by him. There is in fact nothing in the case to show neglect-on her part; and it is quite unnecessary, therefore, for us to decide the much debated and variously decided question, whether the fault of the parent or guardian in control of the child should be imputed to the child to deprive him of his right- to recover. And as to the supposed want of care on the part of the child himself to avoid danger, there is a clear distinction to be observed between the case of an adult, capable of exercising care and discretion, and that of a child of tender years, such as the plaintiff in this case. As said by the Supreme Court of the United States, “ The rule of law in regard to the negligence of an adult, and the rule in regard to that of an infant of tender years, are quite different. By the adult there must be given that care and attention for his own protection that is ordinarily exercised by persons of intelligence and discretion. If he fails to give it, his injury is the result of his own folly, and cannot be visited upon another. Of an infant of tender years less-discretion is required, and the degree depends upon his age and knowledge. Of a child of three years of age less caution would be required than of one of seven, and of a child of seven less than of one of twelve or fifteen. The caution required is according to the maturity and capacity of the child, and this is to be determined in each case by the circumstances of that case.” Railroad Co. v. Gladmon, 15 Wall. 401, 408. Here the child was but four years of age when the accident happened.
Upon the whole, we think the court below was right in rejecting the prayer offered by the defendant, and we must therefore affirm the judgment; and it is so ordered.

Judgment affirmed.